DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Information technology - Dynamic adaptive streaming over HTTP (DASH)” (ISO/IEC 23009-1, provided by applicant) [DASH].
Regarding claims 1, 11, 21, and 29, DASH discloses a method of retrieving media data, the method comprising: retrieving a manifest file for a media presentation (page 8 fig. 1, where DASH client retrieves MPD) indicating that container parsing of media data of a bitstream can be started at a resync point of a segment of a representation of the media presentation, the resync point being at a position other than a start of the segment and representing a point at which the container parsing of the media data of the bitstream can be started (page 11 fig. 3, sub-segments, see also page 46 ‘5.3.5.5 Random Access to Representations’); using the manifest file, 

Regarding claims 2 and 12, DASH discloses the method and device of claims 1 and 11, wherein presenting the retrieved media data comprises parsing file-level media data containers of the retrieved media data at the resync point (page 11 fig. 3, Media Presentation Description containing Periods and Adaptation sets).

Regarding claims 3 and 13, DASH discloses the method and device of claims 2 and 12, wherein parsing comprises: parsing the file-level media data containers until detecting a random access point (RAP) of the media presentation; and sending the RAP to a media decoder (page 46 ‘5.3.5.5 Random Access to Representations’).

Regarding claims 4, 14, and 22, DASH discloses the method, device, and computer readable storage medium of claims 1, 11, and 21, wherein the resync point comprises a start of a chunk boundary (page 11 fig. 2, Sub-Segment).

Regarding claims 5, 15, and 23, DASH discloses the method, device, and computer readable medium of claims 2, 14, and 22, wherein the chunk boundary comprises a start of a chunk comprising zero or one segment type values, zero or one producer reference time values, zero or more event messages, at least one movie fragment box, and at least one media data 

Regarding claim 6, 16, and 24, DASH discloses the method, device, and computer readable medium of claims 1, 11, and 21, wherein the manifest file indicates availability of the resync point in the segment of the representation (page 46 ‘5.3.5.5 Random Access to Representations’).

Regarding claims 7, 17, and 25, DASH discloses the method, device, and computer readable medium of claims 6, 16, and 24, wherein the resync point is at a position other than a beginning of the segment (page 46 ‘5.3.5.5 Random Access to Representations’, specified with the @interval element).

Regarding claims 8, 18, and 26, DASH discloses the method, device, and computer readable medium of claims 6, 16, and 24, wherein the manifest file indicates a type of random access that can be performed at the resync point page 46 ‘5.3.5.5 Random Access to Representations’, specified with the @type element).

Regarding claims 9, 19, and 27, DASH discloses the method, device, and computer readable medium of claims 6, 16, and 24, wherein the manifest file indicates position and timing of the resync point and whether the position and timing information is accurate or is an estimation (page 47 Table DDD, closed or open type).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Vincent et al. (2020/0162536, paragraph 0073) for an additional example of utilizing an MPD file according to the DASH protocol to access content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421